Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of benzaldehyde, 3-ethoxy-4-hydroxy for (i) and C12-14Sec Pareth-3 for (ii) in the reply filed on 11/17/2020 is acknowledged.
Claims 2-7 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without  traverse in the reply filed on 11/17/2020. The election of benzaldehyde, 3-ethoxy-4-hydroxy for each (i) and C12-14Sec Pareth-3 for each (ii) renders the withdrawn of claims 2-7 and 9. 

Claims Status
Claims 1-7, 9, 10-13, and 16-17 are pending. Claims 8 and 14-15 are canceled. Claims 2-7 and 9 are withdrawn. Claims 1, 10-13, and 16-17 are examined in accordance to the elected species. 

Priority
	This application is a Continuation of 15/183,353 filed 06/15/2016, which has priority to  PRO 62/175,439 filed on 06/15/2015. The effective filing date is 06/15/2015.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (US7,262,159 B2).
Nguyen et al. teaches a formulation comprising 0.11% by weight of tergitol ™ 15-S-7, wherein said formulation does not mask odor-causing compounds and molecules, they keep them from being detected by reducing their vapor pressures, see col. 5, lines 12-22 and Example 2. Tergitol® 15-S-7 is disclosed in the instant specification on Table 1 as the trade name for C12-14 Sec-Pareth-3. As such, Tergitol® 15-S-7 is equivalent to C12-14 Sec-Pareth-3. The teaching of Tergitol® 15-S-7 in a fragrance composition is capable of being a substantially non-odorous fragrance fixative absent evidence to the contrary. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1, 10-13, and 16-17 are rejected under 35 U.S.C. 103 as being un-patentable over Woo et al. (US 2009/0218251 A1) in view of  CDC, Guideline for Disinfection and Sterilization in Healthcare Facilities, 2008. 
Woo et al. teaches a household cleaning, fabric treatment, or deodorizing product comprising: a. an aqueous composition comprising: 
(i) from about 0.1 weight percent (wt. %) to about 30 wt. % of a surfactant; 
(ii) from about 0.003% wt. % to about 5 wt. % of a perfume, wherein at least about 10 wt. % of said perfume is one or more hydrophilic perfume ingredients having a Clog P of less than about 3 and a boiling point greater than about 200oC; and
 (iii) water; and b. a plastic container constructed from at least about 80 wt. % hydrophilic perfume compatible materials, wherein said aqueous composition is contained in said plastic container, see claim 1, wherein said product further comprises a substrate, said substrate is impregnated with said aqueous composition, see claim 4 and wherein said substrate is a non-woven wet-wipe, see claim 5. Moreover, Woo et al. teaches examples of suitable perfume ingredients include ethyl vanillin, see Table 1, on page 3. Woo et al. also teaches suitable examples of the surfactants include Tergitol® 15-S-7, with is tradename for C12-14Sec Pareth-3, which is preferable in the amount of from about 0.01 to about 10% by weight, see para [024]. Woo et al. teaches In addition to providing the freshening fragrance to surfaces in the form of a bod spray, see para [0018] and perfume, see para [0007]. The aqueous compositions of the present invention can also contain the usual adjuvants found in such compositions including ethanol as solvent, see para [0025]. While Woo et al. does not specifically teach the claimed amount, the amount taught by the prior art touches the claimed prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). 
Woo et al. does not teach ethanol in the amount claimed. 
CDC teaches  isopropyl alcohol—that have generally underrated germicidal characteristics. FDA has not cleared any liquid chemical sterilant or high-level disinfectant with alcohol as the main active ingredient. These alcohols are rapidly bactericidal rather than bacteriostatic against vegetative forms of bacteria; they also are tuberculocidal, fungicidal, and virucidal but do not destroy bacterial spores. Their cidal activity drops sharply when diluted below 50% concentration, and the optimum bactericidal concentration is 60%–90% solutions in water (volume/volume), see page 38, first para. Moreover, CDC teaches Ethyl alcohol (70%) was the most effective concentration for killing the tissue phase of Cryptococcus neoformans, Blastomyces dermatitidis, Coccidioides immitis, and Histoplasma capsulatum and the culture phases of the latter three organisms aerosolized onto various surfaces. The culture phase
was more resistant to the action of ethyl alcohol and required about 20 minutes to disinfect the
contaminated surface, compared with <1 minute for the tissue phase, see page 37, third para.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use 70% by weight of ethanol in the formulation taught by Woo et al. to give Applicant’s claimed invention. One would have been motived by the fact the ethanol in the amount of 60-70% as a solvent acts as disinfectant in household products as taught by CDC. One would reasonably expect the inclusion of ethanol in the amount of 70% by weight to act as a disinfectant in the perfumed household products of Woo et al. 


Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JEAN P CORNET/Primary Examiner, Art Unit 1628